                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

LINSTOL USA, LLC, a Florida
limited liability company

             Plaintiff,

v.                                               Case No: 2:18-cv-669-FtM-38CM

MIDWAY ADVANCED
PRODUCTS, LLC,

             Defendant.


                                       ORDER

      This matter comes before the Court upon review of Plaintiff’s Motion for Clerk’s

Default filed on November 26, 2018. Doc. 16. Plaintiff moves, pursuant to Rule

55(a) of the Federal Rules of Civil Procedure, for entry of a Clerk’s Default against

Defendant Midway Advanced Products, LLC.           Id. at 1.   For the reasons stated

below, the motion is granted.

      Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, “[w]hen a party

against whom a judgment for affirmative relief is sought has failed to plead or

otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must

enter the party’s default.” Similarly, Middle District of Florida Local Rule 1.07(b)

provides:

      When service of process has been effected but no appearance or response
      is made within the time and manner provided by Rule 12, Fed. R. Civ.
      P., the party effecting service shall promptly apply to the Clerk for entry
      of default pursuant to Rule 55(a), Fed. R. Civ. P.
M.D. Fla. R. 1.07(b). Prior to directing the Clerk to enter a default, the Court must

first determine whether Plaintiff properly effected service of process. United States

v. Donald, No. 3:09-cv-147-J-32HTS, 2009 WL 1810357, at *1 (M.D. Fla. June 24,

2009).

         With regard to a corporation, service on a corporation can be made by any

manner accepted in the state or “by delivering a copy of the summons and of the

complaint to an officer, a managing or general agent, or any other agent authorized

by appointment or by law to receive service of process[.]” Fed. R. Civ. P. 4(h)(1)(A),

(e)(1). Section 48.081, Florida Statutes, provides a hierarchy for service of process

upon a corporation. A private corporation may be served by serving process on the

president, vice president, or other head of the corporation, and in the absence of any

such persons, on other corporate employees, including any officer or director. Fla.

Stat. § 48.081(1)(a)-(d). As an alternative, process may be served on a registered

agent of the corporation, or an employee of the registered agent. Id. § 48.081(3)(a).

Here, the Return of Service attached to the motion states that on October 30, 2018, a

process server for OJF Services, Inc. served a true copy of the Summons and Amended

Complaint on Defendant by serving its registered agent, Lesley J. Mann, at 800 Town

and Country Boulevard, Houston, Texas. Doc. 16-1 at 1. Service of process was

therefore properly effected under Rule 4(h) of the Federal Rules of Civil Procedure

and § 48.081(3)(a) of the Florida Statutes.

         Pursuant to Rule 12(a)(1)(A) of the Federal Rules of Civil Procedure, a

defendant must serve an answer within 21 days after being served with the summons




                                         -2-
and complaint. Defendant has failed to do so within the time period; therefore, the

entry of Clerk’s Default pursuant to Rule 55(a), Federal Rules of Civil Procedure, and

Middle District of Florida Local Rule 1.07(b) is appropriate.

        ACCORDINGLY, it is

        ORDERED:

        Plaintiff’s Motion for Clerk's Default (Doc. 16) is GRANTED. The Clerk is

directed to enter a Clerk’s Default against Defendant Midway Advanced Products,

LLC.

        DONE and ORDERED in Fort Myers, Florida on this 28th day of November,

2018.




Copies:
Counsel of record




                                         -3-
